Citation Nr: 1216561	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-36 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for left leg muscle strain.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 2002 to April 2002, and from October 2004 to December 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, the issues were remanded so that a video-conference hearing could be scheduled.  In March 2012, a video-conference hearing from the RO was held before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's left leg soleus muscle strain has been productive of no more than moderate impairment of muscle group XI.  

2.  Throughout the appeal, the degenerative disc disease of the lumbar spine has been primarily manifested by forward flexion limited to, at worst, 70 degrees, with overall range of motion of the thoracolumbar spine limitation to 205 degrees, at worst; and muscle spasm and guarding that is not shown to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  The Veteran reported having had one incapacitating episode of intervertebral disc disease in the past year.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for left soleus muscle strain have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code (Code) 5311 (2011).  

2.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 7.71a, Code 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Regarding the claim involving rating the Veteran's left leg muscle strain, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2009 letter explained the evidence necessary to substantiate the claims for increase, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  

Regarding the Veteran's claim involving the initial evaluation assigned for low back disability, it is noted that the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2010 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a February 2011 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield 20 Vet. App. at 537.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment record have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim in August 2009, September 2009, and December 2010.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examinations are adequate for rating purposes.  The reports of the examinations were provided by a qualified medical professional and were predicated on a full reading of all available records.  Examiners provided a detailed rationale for any opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of any opinions rendered).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2011).  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

In this case, the Board has considered the entire period of initial rating claim from July 2009 (lumbar spine disability) to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to the claim for increased rating (left leg muscle strain), the United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are also appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Rating Left Leg Muscle Strain

Service connection for strain of the soleus muscle of the left leg was granted by the RO in an August 2007 rating decision.  A 10 percent rating was awarded under the provisions of Code 5311 for impairment of muscle group XI, the posterior and lateral crural muscles, the muscles of the calf.  The Veteran claimed an increased rating in July 2009.  

The Veteran contends that his left leg muscle strain is more disabling than the 10 percent currently evaluated.  He asserts that he had undergone previous treatment that had helped, but that the disability had now worsened.  During the Board hearing before the undersigned in March 2012, the Veteran testified that he had limited flexibility of his left leg, that he had felt his leg "pop" while chasing after his children one day, and that within two days the whole back of his leg had become bruised.  He submitted a color photograph of the area (with waiver of consideration of this evidence by the RO).  

Muscle Group XI is responsible for propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and the knee and includes the posterior and lateral crural muscles and the muscles of the calf; the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  For slight impairment, a zero percent rating is warranted; for moderate impairment, a 10 percent rating is warranted; for moderately severe impairment, a 20 percent rating is warranted; and for severe impairment, a 30 percent rating is warranted.  38 C.F.R. § 4.73, Code 5311.  

Muscle disabilities are evaluated in accordance with the following:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet,  small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Limitation of flexion of either leg to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

After review of the evidence the Board finds that the weight of the evidence demonstrates that throughout the appeal the Veteran's left leg soleus muscle strain has been productive of no more than moderate impairment of muscle group XI, which warrants a 10 percent rating (Diagnostic Code 5311).  Review examinations show that the Veteran's complaints center on impairment of the left thigh and hamstring, but that he has not had complaints specific to impairment of the soleus muscle, which is anatomically located in the calf.  

The Veteran's left leg was examined by VA in August 2009.  At that time, the Veteran complained of having no flexibility in the left hamstring and stated that he had a throbbing pain extending from the left buttocks to the back of the left leg to just behind the knee.  The pain was rated at between 3 and 7 on a scale from 1 to 10, with most days being about 5/10.  He stated that he took ibuprofen and Tylenol for pain.  Active range of motion of the left leg was objectively limited by pain, with left flexion from 0 to 90 degrees, left extension from 0 to 30 degrees, and left abduction from 0 to 30 degrees.  The Veteran was unable to cross his left leg over his right.  He could toe out 15 degrees.  After repeated motions range of motion increased slightly, but not to normal ranges.  The diagnosis was soleus muscle strain of the left leg.  

Examination was conducted by VA in September 2009.  At that time, there was no objective evidence of pain with active motion on the left side.  Range of motion of the left leg was flexion from 0 to 100, extension from 0 to 30 degrees, abduction from 0 to 40 degrees.  The Veteran was shown to be able to cross his left leg over his right.  There was no objective evidence of pain or additional limitations following repetitive motions.  No abnormality of the left knee or ankle was described.  

An examination was conducted by VA in December 2010.  At that time, the Veteran's complaints were the same as those that he had had in 2009.  His course since onset of the disability was described as stable.  He had pain and weakness of the left soleus muscle, but no other symptoms such as increased fatigability, decreased coordination, or uncertainty of movement.  Range of motion of the hip was only limited in flexion, which was from 0 to 70 degrees.  The diagnosis was left soleus muscle strain.  In a February 2011 addendum the examiner stated that there was no loss of motion with repetitive motion.  It was also reported that range of motion of the left hip was normal, but that the soleus muscle strain affected flexion of the left knee, motion of which was from 0 degrees extension to 70 degrees flexion.  

After reviewing the evidence, the Board notes that the Veteran has had numerous complaints of pain, bruising, and disability of the left thigh, and limitation of motion of the left hip is shown on VA examination; however, service connection is in effect for disability of the left soleus muscle, which is a muscle located in the calf.  On examination in September 2009, no disability of the left ankle or knee was described.  In the February 2011 examination addendum, the examiner stated that the Veteran's soleus muscle strain affected flexion of the left knee.  

In evaluating musculoskeletal disability, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  Even considering additional limitations of motion and function due to various limiting orthopedic factors, the Board finds that the motion of the left knee is shown to be limited to, at worst, 70 degrees flexion, which does not meet or more nearly approximate the criteria for a rating in excess of 10 percent based on limitation of flexion of the knee (Diagnostic Code 5260).  For example, the August 2009 examination report reflects active range of motion of the left leg objectively limited by pain in left flexion at 90 degrees.  The September 2009 examination shows no objective evidence of pain with active motion on the left side, including in left leg flexion to 100 degrees, with no objective evidence of pain or additional limitations following repetitive motions.  The December 2010 VA examination (and February 2011 addendum) shows pain and weakness of the left soleus muscle, but no other symptoms such as increased fatigability, decreased coordination, or uncertainty of movement, and that range of motion of the left knee to 70 degrees flexion, with no loss of motion with repetitive motion.  

For these reasons, the Board also finds that the lay and medical evidence does not demonstrate more than moderate impairment of the left calf muscles, and shows no additional disability as a result of functional impairment, including no limitation of flexion or extension to warrant a rating in excess of 10 percent; therefore, a rating in excess of 10 percent is not warranted for any period.  The Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating in excess of 10 percent for left leg muscle strain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Rating Degenerative Disc Disease of the Lumbar Spine

Service connection for degenerative disc disease of the lumbar spine was granted by the RO in an October 2009 rating decision.  The 10 percent initial disability rating was awarded under the provisions of Code 5243 from the date of claim in July 2009.    

The Veteran contends that his lumbosacral spine disorder is more disabling than currently evaluated.  At the Board hearing before the undersigned in March 2012, the Veteran testified regarding the ways in which he had had to alter his life, such as taking more time to get out of bed to account for his back pain and that the back disability interfered with his sleep.  The Veteran reported having one incapacitating episode of intervertebral disc disease over the last year.  

After review of the record, the Board finds that throughout the appeal, the degenerative disc disease of the lumbar spine has been primarily manifested by forward flexion to, at worst, 70 degrees, with overall range of motion of the thoracolumbar spine totaling 205 degrees, at worst, and muscle spasm and guarding that is not shown to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, which is consistent with a 10 percent disability rating.  

On examination by VA in August 2009 the Veteran complained of decreased motion, stiffness, and weakness of the low back.  He did not complain of muscle spasm pain or flare-ups.  He stated that he had had one incapacitating episode in the past year the day after he had been hiking.  This lasted about two to three hours.  He stated that he had no limitation on walking and that, when he moved and walked he felt better.  On examination, no abnormal spinal curvatures were noted.  There was no spasm or atrophy found, but pain; guarding, tenderness and weakness were noted.  Range of motion of the lumbar spine was flexion from 0 to 80 degrees, extension from 0 to 30 degrees, lateral flexion to 25 degrees, bilaterally; and lateral rotation from 0 to 30 degrees, bilaterally.  There was objective evidence of pain, but no additional limitations after repetitive motion.  Imaging studies showed lumbar alignment to be normal, with mild to moderate loss of intervertebral disc height at L5-S1.  The upper lumbar levels demonstrated normal height.  The impression was mild to moderate L5-S1 degenerative disc disease.  

On September 2009 VA examination of the spine, straight leg raising test was negative.  Forward flexion was from 0 to 80 degrees; extension was from 0 to 30 degrees; lateral flexion was from 0 to 30 degrees, bilaterally; and lateral rotation was from 0 to 30 degrees, bilaterally.  There was no objective evidence of pain on active range of motion.  There was no objective limitation with repetitive motion.  The impression was mild to moderate L5-S1 degenerative disc disease.  

An examination report from the Veteran's private physician, dated in April 2010, shows that the Veteran had complaints of pain in the low back that radiated down the left leg after returning from Iraq in 2005.  He had undergone physical therapy with improvement of the pain and improvement of his flexibility.  His back pain had also been improved for several years by using a Medrol dose pack.  He reported that he could run up to eight miles and remained physically active, but got numb radicular pain down the left leg.  Objectively the Veteran described pain in the L4-L5 and L5-S1 areas.  The sciatic notch was tender to palpation.  Reflexes in the knees and ankles were symmetric.  Straight leg raising, on the left side referred pain to the left lower back.  The impression was low back pain and left leg sciatica.  

On spinal examination by VA in December 2010, the Veteran stated that he had flare-ups of back pain three to four days per week.  Precipitating factors were unknown and made better with movement.  He stated that during a flare-up he was unable to move as efficiently and was slower at work.  He had complaints of decreased motion, stiffness, and pain.  He described the pain as a "tight knot."  He complained of pain radiating into the left leg, posteriorly to the level of the knee.  Posture and gate were normal.  There was no gibbus, kyphosis, lumbar lordosis, flattening, list, scoliosis, ankylosis, or reverse lordosis.  On examination, muscle spasm was noted bilaterally.  There was no atrophy or guarding.  There was pain with motion, but no weakness or tenderness.  The muscle spasm was not responsible for abnormal gait or abnormal spinal contour.  Active range of motion was flexion from 0 to 70 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, lateral rotation from 0 to 15 degrees, and lateral rotation from 0 to 30 degrees.  There was no objective evidence of pain on active range of motion and no objective evidence of pain following repetitive motion.  The diagnosis was degenerative disc disease of the lumbar spine.  

In a March 2012 statement, the Veteran's spouse related the ways in which low back pain had caused the Veteran to make accommodations in his life.  She described that he was very cautions in doing everything and had to avoid many activities, and stated that he had also had trouble falling asleep due to pain.   

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

For the Veteran to be entitled to an initial rating in excess of 10 percent for the low back disability, the evidence would have to demonstrate limitation of forward flexion to at least 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  The examination reports show forward flexion is at worst was limited to 70 degrees, even including limitation due to factors such as pain; combined range of motion is limited to, at worst, 205 degrees.  While muscle spasm is demonstrated, it is specifically noted that this does not result in an abnormal gait or abnormal spinal contour.  The record includes specific notations from the examiners that there is not any additional functional impairment from the Veteran's low back disability.  Under these circumstances there is no basis for a schedular evaluation in excess of the initial 10 percent rating. 

Even considering additional limitations of motion and function due to various limiting orthopedic factors, see DeLuca at 204-206, 208; 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board finds that the motion of the low back is shown to be limited to, at worst, 70 degrees, which does not meet or more nearly approximate the criteria for a rating in excess of 10 percent.  For example, the August 2009 examination report reflects forward flexion to 80 degrees and, while pain was noted, the examiner indicated that the pain did not cause additional limitations after repetitive motion.  The September 2009 examination shows forward flexion to 80 degrees, with no objective evidence of pain with active motion.  The December 2010 VA examination (and February 2011 addendum) shows forward flexion limited to 70 degrees, with no evidence of pain on active range of motion or following repetitive motion.   

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability levels and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left soleus muscle strain is shown to limit only flexion of the knee and is productive of no more than moderate impairment of the muscle, without a demonstration of limitation of flexion that would correspond to the schedular criteria for the 20 percent evaluation for limitation of knee flexion (Code 5260), which also incorporates into the schedular rating criteria various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Similarly, the Veteran's low back disability does not demonstrate limitation of motion or incapacitating episodes that correspond to ratings in excess of the 10 percent that has been assigned, including with consideration of various orthopedic factors incorporated into the schedular rating criteria that limit motion or function.  Id.  For these reasons, the Board finds that the assigned schedular criteria are adequate to rate the Veteran's disabilities, and no referral for an extraschedular rating is required.  

Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased rating in excess of 10 percent for left leg muscle strain is denied.  

An initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


